Citation Nr: 1627786	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to exposure to Agent Orange.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, including combat service in the Republic of Vietnam for which he was awarded multiple decorations, including a Bronze Star, a Combat Infantryman Badge, and the Vietnam Service Medal with four bronze service stars.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The probative evidence of record does not show a current diagnosis of ischemic heart disease (IHD) or any other heart disorder.

2.  The Veteran's service-connected PTSD has been manifested by intrusive thoughts and images, nightmares, severe anxiety, irritability, explosive anger, social isolation, avoidance, hypervigilance, hyperarousal, chronic sleep impairment, detachment or estrangement from others, impaired impulse control, suicidal and homicidal ideations, rapid and pressured speech, and flattened and blunted affect, resulting in occupational and social impairment with deficiencies in most areas.   

3.  The probative evidence of record demonstrates that throughout the appeal period, the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected PTSD.
CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or caused by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  Compliant notice was provided in October 2010 and February 2011 letters.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, Vet Center records, and private treatment records.  

The Veteran received VA examinations in December 2010 and January 2015, during which the examiners administered thorough clinical evaluations, which provided findings pertinent to the rating criteria and rendered opinions addressing all of the salient questions presented by the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that the Veteran has received adequate VA examinations.  See Id.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service Connection for IHD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be presumed for certain diseases, including IHD, if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the disease manifested to a degree of ten percent or more any time after service.  38 C.F.R. § 3.307(a)(6), 3.309(e).  IHD includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease, coronary spasm, and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The record shows that the Veteran served in the Republic of Vietnam during the Vietnam Era, and there is no affirmative evidence establishing that he was not exposed to herbicides.  Therefore, the Veteran is presumed to have been exposed to an herbicide agent during service.  

A review of the Veteran's service and post-service treatment records shows no diagnosis of a heart disorder.  In December 2011, the Veteran submitted the following letter, in relevant part, from his private treatment provider:

[The Veteran] reports symptoms of ischemic heart disease with shortness of breath with mild activity, occasional chest pains, and feelings of dizziness.  He had a coronary calcium test CT scan recently . . .  which showed significant calcifications - strongly suggestive of coronary artery disease.

In addition, he has mildly blush discolored proximal nails and occasional blush discoloration of his lips.

Treatment records enclosed with the December 2011 letter indicate that a coronary calcium test revealed calcification of the left main, left anterior descending, left circumflex, and right coronary arteries.  The treatment provider indicated that "this represents significantly elevated calcium score" and advised that further evaluation may be warranted.

An August 2012 private treatment record indicates that the Veteran denied any chest pain or shortness of breath.  Cardiovascular rate and rhythm were normal; breath sounds were normal; and there was no stridor, respiratory distress, or wheezing.  

An August 2013 VA treatment record indicates that the Veteran reported undergoing a stress test with his private treatment provider and indicated that he was told everything was normal.  

During a January 2015 VA examination, the Veteran reported a history of shortness of breath at rest for many years, and a positive calcium heart scan in December 2011.  The examiner indicated that a follow-up exercise stress test was normal.  The Veteran reported no symptoms of angina, even walking one mile up hills.  The examiner indicated that there was no history of myocardial infarction, congestive heart failure, arrhythmia, valve conditions, infectious heart conditions, pericardial adhesions, or any heart procedures or hospitalizations.  A physical examination revealed a heartbeat of 80 with regular rhythm; the point of maximal impact was not palpable; heart sounds were normal; lungs were clear to auscultation; and peripheral pulses were normal.  The examiner indicated that the Veteran did not have a diagnosis of a heart condition and specifically noted that there was "no history or past testing indicative of ischemic heart disease."

During the May 2016 Board hearing, the Veteran testified that he has not received a formal diagnosis of IHD.  

Although the Veteran's private treatment provider indicated that coronary calcium test results were "strongly suggestive of coronary artery disease," the record shows that follow-up testing was normal.  The Veteran even acknowledged such in statements to his VA treatment provider and during the Board hearing.  Based on the foregoing, the Board finds that service connection for a heart disorder is not warranted, as there is no competent medical evidence showing that the Veteran has a current diagnosis of ischemic heart disease or any other heart disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that existence of a current disability is the cornerstone of a claim for VA disability compensation, and in the absence of proof of a present disability, there can be no valid claim); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a heart disorder, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Increased Rating for PTSD

In an August 2003 rating decision, service connection was granted for PTSD, and a 30 rating was assigned, effective February 26, 2003.  In October 2010, the Veteran filed a claim for an increased rating for his service-connected PTSD.  In a March 2011 rating decision, the rating was increased to 50 percent, effective September 22, 2010.  Thereafter, the Veteran perfected an appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected PTSD has been assigned a 50 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

The record also contains a Global Assessment of Functioning (GAF) score assigned by a clinician, which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF score of record was assigned.  Thus, the Board will consider the GAF score of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

VA and Vet Center treatment records indicate that the Veteran treated with psychologists and therapists approximately twice a month.  A review of these records reveals that the Veteran discussed multiple stressful events from his combat service in Vietnam as well as being sexually assaulted at gunpoint during service.   The Veteran reported current symptoms of intrusive thoughts, nightmares, difficulty falling and staying asleep, night sweats, hypervigilance, heightened startle response, extreme social anxiety, depression, loneliness, lack of interest in usual activities, irritability, explosive anger, suicidal and homicidal ideations.  He also exhibited rapid and pressured speech and flat and blunted affect.  The Veteran reportedly dealt with his symptoms by isolating himself in his home.  It was noted that he avoided crowded places, only went shopping during the middle of the night, always sat with his back to a wall, and only slept between two and four hours per night.  On numerous occasions, the Veteran reported feelings of extreme anger, which were triggered by seeing and hearing Asian Americans and fearing that he would hurt someone.  Several treatment providers noted that Veteran lived and worked in an area with a large Hmong population, which has led to numerous outbursts of anger.  The Veteran stated that when he was working, he always ate lunch alone because he could not handle hearing conversations spoken in Hmong.  In 2010, he reported being forced to retire early in order to avoid being fired after he chased and threatened to kill a co-worker of Hmong descent.  Thereafter, the Veteran reported attempting to obtain a job through a temporary employment agency, but he was never placed anywhere.  He stated that he believed this was due to his potential for workplace violence.  

During a December 2010 VA examination, the Veteran reported daily intrusive recollections, which were increasing in frequency and intensity and were extremely vivid and emotionally uncomfortable.  The Veteran also reported continuous moderate to severe anxiety, anger, depression, hypervigilance, irritability with minimal provocation, and exaggerated startle response, which was so severe that he reported having to ask his co-workers not to approach him from behind because he was afraid he may become immediately defensive and aggressive.  He also reported difficulty falling and staying asleep and experiencing nightmares about two times per month, which were usually so severe that they woke him up.  The Veteran stated that the must be aware of all exits at all times, and the examiner observed the Veteran move his chair with his back to the wall so he could see the doorway.  The Veteran was hyper alert and analyzed everything around him.  He reported attempting to avoid Asian people because they reminded him of his experiences in Vietnam.  The examiner indicated that the Veteran appeared uncomfortable and became tearful when discussing his Vietnam service.  The Veteran reported a history of suicidal ideations and one suicidal gesture approximately 15 years earlier, but denied any current ideation or plan.  It was noted that the Veteran was able to independently perform activities of daily living.  With respect to social functioning, the Veteran reported having a strong relationship with his wife of 35 years.  However, he denied having any friends and described himself as a loner, noting that "you can't trust friends."  The Veteran reported avoiding crowds due to his extreme social anxiety, noting that he stayed in the car when his wife went shopping and had to leave a family wedding and sit in the parking lot in order to regain his composure.  Other than church, the Veteran denied any involvement in social organizations.  The Veteran reported working as a material handler for a healthcare product company for the past eight years, during which time he felt extremely irritable at work.  He noted that many of his co-workers were of Hmong descent, which made it very difficult for him because seeing and hearing his Hmong co-workers triggered intense intrusive recollections and memories of Vietnam trauma.  He reported becoming very angry with his Hmong co-workers, engaging in arguments, and on one occasion, going after a Hmong co-worker with a steel clip board.  He reported changing his hours to a shift with fewer employees in an effort to lessen his social anxiety.  The examiner indicated that the Veteran's symptoms were severe and characterized his social and occupational impairment as moderate to severe.  A GAF score of 50 was assigned.  

During a January 2015 VA examination, the Veteran reported symptoms of anxiety, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  He also reported having a positive relationship with his wife, two children, and siblings.  The Veteran reporting having only one friend with whom he met on a weekly basis to discuss the Bible.  The examiner indicated that the Veteran was socially appropriate, cognitively intact, and had no obvious memory deficits.  The Veteran reported spending his time helping with chores, preparing meals, caring for the dog, taking walks, listening to music, and working on the computer.  He stated that he was let go from his job in 2010 due to conflict with his Hmong co-workers.  It was noted that the Veteran became tearful when describing some of the history and his struggles at work interacting with Hmong co-workers.  The examiner described Veteran's level of social and occupational impairment as "occupational and social impairment with reduced reliability and productivity."  With respect to the issue of employability, the examiner provided the following commentary:

The Vet[eran] has ongoing PTSD [symptoms] that are of concern.  However, there are no [symptoms] which would preclude employment.  The Vet[eran] did lose his last job[,] as he worked in a company where many Hmong were employed[,] and he could not handle dealing with them, as their conversations reminded him of the Vietnamese, and they tormented him.  Another social/cultural setting would be tolerated by him.

The Vet[eran] says he would like to work, but there are so many Hmong in his area that it is difficult finding a suitable place.

From a psychological point of view, the Vet[eran] would be reliable.  He would be able to maintain appearance and hygiene.  No significant deficits regarding cognition and memory are noted.  He would not work well with the general public.  He . . . would be able to work well with co-workers and bosses, assuming the right environment for him; he would be socially appropriate.  He's able to follow directions.

During an April 2016 hearing before the Board, the Veteran testified that he did not trust anyone, noting that with the exception of one person he met with regularly to discuss the Bible, he did not have any friends.  He also reported being kicked out of Walmart for inappropriate behavior.  With respect to employment history, the Veteran stated that he had experience working as a shoe salesman, a supervisor at a mill, a machine operator, and a material handler for a healthcare products company.  He also described the incident involving a Hmong co-worker which led to his early retirement and subsequent inability to find a job through a temporary employment agency. 

In April 2016, the Veteran's treating VA psychologist submitted the following letter, in relevant part:

[The Veteran] said he was required to retire early from his job of many years after he threated to kill a Hmong worker there and was observed to be chasing him through the warehouse in 2010.  The Veteran said one of his many PTSD symptoms was a strong, negative reaction to Hmong people in the community since their appearance and language reminded him so much of Vietnamese.  He admitted that his hatred had bothered him ever since he returned from Vietnam, and he thought it got worse rather than better over the years.  Now, he did not feel safe going out into the community since he said his rage toward Hmong people felt uncontrollable, and he didn't trust himself to be nonviolent.  He tended to isolate himself in his home and to feel highly anxious whenever he had to go out.

As is sadly the case with many veterans who suffer from PTSD, [the Veteran] continues to experience nightmares about combat situations in Vietnam every night.  He has little capacity to enjoy his life and has few interests.  He is poorly able to motivate himself to do activities other than those he simply must do to live independently.  He is bothered by intrusive negative thoughts, high anxiety and irritability, and difficulty being involved in relationships with others.  He has been tearful each time he has met with me or talked with me on the phone because his life feels so empty and difficult.  [The Veteran] has had suicidal thoughts, as well as homicidal thoughts about Hmongs, many times over the years including currently.  He is poorly able to function.

I do not recommend that [the Veteran] try to return to work given the severity of his symptoms and potential risk to safety.  He agreed with me and previous therapists that he is not able to control his rage sufficiently to return to work.

The evidence of record establishes that the Veteran's PTSD has resulted in symptoms including intrusive thoughts and images, nightmares, severe anxiety, irritability, explosive anger, social isolation, avoidance, hypervigilance, hyperarousal, chronic sleep impairment, detachment or estrangement from others, impaired impulse control, suicidal and homicidal ideations, rapid and pressured speech, and flattened and blunted affect.  

With regard to social functioning, the record shows that the Veteran had a good relationship with his wife, siblings, and children, but otherwise, he generally isolated himself socially.  He reported having no friends other than one person he met with to discuss the Bible.  The Veteran was not involved in any social organizations other than attending church.  He stated that he avoided crowded places and only went out during the middle of the night, noting that he was once kicked out of Walmart due to his inappropriate behavior.  The Veteran's treating psychologist described him as "poorly able to motivate himself to do activities other than those he simply must do to live independently."

With regard to occupational functioning, the record shows that in September 2010, the Veteran was forced to retire early from his job in order to avoid being fired after he chased and threatened to kill a Hmong co-worker.  His treating VA psychologist recommended that the Veteran did not attempt to work "given the severity of his symptoms and the potential risk to safety."  The VA examiner in January 2015 also found that the Veteran had difficulty in adapting to stressful circumstances, which is specifically listed as a symptom demonstrative of the type of impairment contemplated by a 70 percent rating.  

The evidence of record also reveals a GAF score of 50, which is indicative of serious symptoms or serious impairment in social, occupational or school functioning.  However, the Board must evaluate all of the evidence of record bearing on the Veteran's social and occupational impairment.  See Carpenter, 8 Vet. App. at 242.

Based on the foregoing, the Board finds that the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, a rating of 70 percent is warranted throughout the appeal period.  

The Board finds that the Veteran's psychiatric symptoms were not productive of total occupational and social impairment for any distinct period on appeal, as the record shows that throughout the appeal period, the Veteran was able to maintain relationships with his family and one friend, and perform activities of daily living.  The Veteran has been able to communicate with mental health professionals and appropriately participate in the appeals process, to include during a hearing with the undersigned.  The evidence of record is not suggestive of disorientation, or of gross impairment of thought process or communication.  There is no indication of persistent hallucinations or delusions.  While the Veteran has irritability with at least one period of violence, he is not a persistent danger to himself or others.  Thus, a 100 percent schedular rating is not warranted. 

The Board has considered whether the Veteran's PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  

In this case, the evidence shows that the Veteran's service-connected PTSD has been manifested by including intrusive thoughts and images, nightmares, severe anxiety, irritability, explosive anger, social isolation, avoidance, hypervigilance, hyperarousal, chronic sleep impairment, detachment or estrangement from others, impaired impulse control, suicidal and homicidal ideations, rapid and pressured speech, and flattened and blunted affect, all of which has resulted in occupational and social impairment with deficiencies in most areas.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a disability rating in excess of 70 percent for PTSD, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Entitlement to TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is currently in effect for PTSD, which, as determined above, is rated as 70 percent disabling.  Thus, the minimum schedular criteria for TDIU have been met.

The evidence of record demonstrates that the highest level of education attained by the Veteran is two years of high school, and he has experience working as a shoe salesman, a supervisor at a mill, a machine operator, and a material handler for a healthcare products company.  The record reveals that the Veteran was forced to retire early from his last job as a materials handler in order to avoid being fired after he chased and threatened to kill a co-worker of Hmong descent.  Subsequent attempts to find work through a temporary employment agency were unsuccessful.  

As found above, the Veteran's PTSD symptoms have resulted in hypervigilance, irritability, explosive anger, impaired impulse control, homicidal ideations, and rage toward people of Hmong descent.  The Veteran's treating VA psychologist described him as "poorly able to function" and recommended that the Veteran did not attempt to work "given the severity of his symptoms and potential risk to safety."  The Veteran's treatment provider also indicated that previous therapists agreed that the Veteran was "not able to control his rage sufficiently to return to work."  Although the January 2015 VA examiner opined that the Veteran's PTSD did not prevent him from securing and maintaining gainful employment, the Board assigns greater probative value to the Veteran's treating  psychologist who sees the Veteran on a regular basis.  Moreover, because the Veteran lived in an area with a large Hmong population, the January 2015 VA examiner agreed that the Veteran "would not work well with the general public" and must be in a "socially appropriate environment."  Given the Veteran's level of education and prior work experience, the Board does not find it realistic to expect the Veteran to secure a job which does not require any contact with the general public.  Therefore, resolving any doubt in favor of the Veteran, the Board finds that TDIU is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for a heart disorder is denied.

A rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


